EXHIBIT 10.5

AMENDMENT TO STOCK ISSUANCE AGREEMENT

This AMENDMENT TO STOCK ISSUANCE AGREEMENT (the “Amendment”) is effective as of
May 10, 2017 (the “Amendment Effective Date”) by and between INTREXON
CORPORATION, a Virginia corporation with offices at 20374 Seneca Meadows
Parkway, Germantown, MD 20876 (“Intrexon”), and ORAGENICS, INC., a Florida
corporation having its principal place of business at 4902 Eisenhower Boulevard,
Suite 125, Tampa, FL 33634, U.S.A. (“Oragenics”). Intrexon on the one hand and
Oragenics on the other hand may be referred to herein individually as a “Party”,
and collectively as the “Parties.”

RECITALS

A. WHEREAS Intrexon, Intrexon’s wholly-owned subsidiary Intrexon Actobiotics NV,
and Oragenics are parties to that certain Exclusive Channel Collaboration
Agreement, effective June 9, 2015 (the “ECC Agreement”), pursuant to which
Intrexon and Actobiotics collectively appointed Oragenics as their exclusive
channel collaborator for developing and commercializing certain products in an
exclusive field as defined by the ECC Agreement;

B. WHEREAS the Intrexon and Oragenics are also parties to that certain Stock
Issuance Agreement, effective June 9, 2015 (the “Stock Agreement”), pursuant to
which Intrexon and Oragenics further defined certain rights and obligations of
Intrexon and Oragenics in regards to equity of Oragenics potentially payable
under the ECC Agreement;

C. WHEREAS the Intrexon and Oragenics, in conjunction with concurrent amendment
of the ECC Agreement effectuated under separate instrument of even date herewith
(the “ECC Amendment”), now mutually desire to amend the Stock Agreement;

D. NOW, THEREFOR, the Intrexon and Oragenics agree to amend the terms of the
Stock Agreement as provided below, effective as of the Amendment Effective Date.

 

1. GENERALLY

1.1 Capitalized terms present within this Amendment that are not proper names or
titles, that are not conventionally capitalized, or that are not otherwise
defined within this Amendment shall have the meaning set forth in the Stock
Agreement.

 

2. AMENDMENTS TO THE AGREEMENT

2.1 Issuance of Milestone Shares. Section 1.2(a) of the Stock Agreement is
hereby replaced in its entirety with the following new Section 1.2(1):

In the event that the Company so elects in accord with Section 5.2 of the
Channel Agreement to pay a Milestone Payment due for the attainment of a Phase
II Milestone Event (as defined in the Channel Agreement) in shares of Company
Common Stock, then Company shall in accord with Sections 2.3 and 2.4 hereof
issue to Intrexon, and/or to Intrexon’s wholly-owned



--------------------------------------------------------------------------------

subsidiary (“Subsidiary”) in whole or in part upon request by Intrexon in accord
with Section 5.2 of the Channel Agreement, that number of shares of Company
Common Stock having a Fair Market Value of three (3) million United States
dollars ($3,000,000).

 

3. MISCELLANEOUS

3.1 Full Force and Effect. This Amendment amends the terms of the Stock
Agreement and is deemed incorporated into the Stock Agreement. The provisions of
the Stock Agreement as amended remain in full force and effect.

3.2 Entire Agreement. This Amendment, together with the Stock Agreement, the ECC
Amendment, and the ECC Agreement, constitutes the entire agreement, both written
and oral, between the Parties with respect to the subject matter hereof, and any
and all prior agreements with respect to the subject matter hereof, either
written or oral, expressed or implied, are superseded hereby, merged and
canceled, and are null and void and of no effect.

3.3 Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be an original and all of which together will constitute one
instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Intrexon and Oragenics have executed this Amendment by their
respective duly authorized representatives as of the Amendment Effective Date.

 

INTREXON CORPORATION     ORAGENICS, INC. By:  

/s/ Donald P. Lehr

    By:   

/s/ Alan Joslyn

Name:

Title:

 

Donald P. Lehr

Chief Legal Officer

   

Name:

Title:

  

Alan Joslyn

President and CEO

Signature Page to Amendment to Stock Issuance Agreement